Citation Nr: 0600217	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for neurogenic bladder secondary to multiple 
sclerosis.

2.  Entitlement to an initial evaluation in excess of 50 
percent for a cognitive disorder, to include memory loss, 
secondary to multiple sclerosis.

3.  Entitlement to an initial evaluation in excess of 30 
percent for right lower extremity weakness secondary to 
multiple sclerosis.

4.  Entitlement to an initial evaluation in excess of 30 
percent for left lower extremity weakness secondary to 
multiple sclerosis.

5.  Entitlement to an initial compensable evaluation for 
right upper extremity weakness secondary to multiple 
sclerosis.

6.  Entitlement to an initial compensable evaluation for left 
lower extremity weakness secondary to multiple sclerosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1969 
to April 1972.  This case was remanded by the Board of 
Veterans Appeals (the Board) in August 2004 to the Department 
of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland (RO) for additional development.  The case is again 
before the Board for adjudication.

The veteran was originally service connected for multiple 
sclerosis by rating decision dated in November 1980, and a 30 
percent evaluation was assigned effective June 10, 1980.  
Based on a May 2000 statement from the veteran, a June 2001 
rating decision granted service connection for the 
disabilities at issue effective May 3, 2000, with the rating 
for multiple sclerosis effective only through May 2, 2000.  
The veteran timely appealed the ratings assigned to the 
service-connected disabilities at issue.  

The Board would note that the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability has been raised by VA 
treatment records dated in June 2005.  Because this issue has 
not been adjudicated by the RO, it is referred to the RO for 
adjudication.




FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
a voiding dysfunction requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times a day; she does not have renal dysfunction.

2.  The evidence shows that the veteran is fully oriented, 
that she is without obsessive or ritualistic behavior, that 
she does not have suicidal ideation, that her speech is 
logical and coherent, that she does not display impaired 
impulse control or spatial disorientation, that she has 
adequate hygiene, and that she has at least fair insight and 
judgment. 

3.  The veteran has severe incomplete paralysis of the right 
lower extremity but does not have symptomatology indicative 
of complete paralysis.

4.  The veteran has severe incomplete paralysis of the left 
lower extremity but does not have symptomatology indicative 
of complete paralysis.

5.  The veteran does not have incomplete paralysis of the 
right upper extremity.

6.  The veteran does not have incomplete paralysis of the 
left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 
percent for neurogenic bladder secondary to multiple 
sclerosis (hereinafter neurogenic bladder) have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7518 (2005).

2.  The criteria for an initial evaluation in excess of 50 
percent for a cognitive disorder, to include memory loss, 
secondary to multiple sclerosis (hereinafter memory loss) 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9326 (2005).
3.  The criteria for an initial evaluation in excess of 30 
percent for right lower extremity weakness secondary to 
multiple sclerosis (hereinafter right lower extremity 
disability) have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).

4.  The criteria for an initial evaluation in excess of 30 
percent for left lower extremity weakness secondary to 
multiple sclerosis (hereinafter left lower extremity 
disability) have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).

5.  The criteria for an initial compensable evaluation for 
right upper extremity weakness secondary to multiple 
sclerosis (hereinafter right upper extremity disability) have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2005).

6.  The criteria for an initial compensable evaluation for 
left upper extremity weakness secondary to multiple sclerosis 
(hereinafter left upper extremity disability) have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2004, a letter was sent to the veteran by the RO, 
with a copy to her representative, in which she was informed 
of the requirements needed to establish entitlement to 
increased evaluations.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information she was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told her that VA 
would request records for her if she provided sufficient 
information to identify the records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  All of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the letter meeting the 
VCAA's notice requirements was provided to the veteran after 
the rating action on appeal and after a substantially 
complete application was received.  However, the veteran was 
given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  No additional private 
medical evidence was subsequently added to the claims files.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this regard, 
the Board notes that there are VA examination reports on 
file, including in January 2003, as well as multiple 
treatment records.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of her claims.  The 
Board additionally finds that VA has complied with all 
general due process considerations.  See 38 C.F.R. § 3.103 
(2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Evidence Considered

Evidence considered by the Board in making its decisions 
consists of the veteran's service medical records, private 
treatment records dated from September 1976 to May 1980, a 
July 1980 VA examination report, VA treatment records dated 
from July 1997 to June 2005, VA examination reports dated in 
May and July 2000 and in January 2003, and written statements 
by and on behalf of the veteran.

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

This case involves the veteran's appeal of the initial 
assignment of disability ratings for the service-connected 
disabilities at issue.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Rating For Neurogenic Bladder

Specific Schedular Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decisionmaker to specific areas of 
dysfunction, only the predominant areas of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction for renal and voiding dysfunctions do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a (2005).

Neurogenic bladder will be rated as a voiding dysfunction.  
38 C.F.R. § 4.115b, Code 7518.  Voiding dysfunction may be 
rated based on urine leakage, frequency, or obstructed 
voiding.  However, only urinary leakage provides a rating in 
excess of 40 percent.  Where there is continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  
38 C.F.R. § 4.115a (2005).  

A 100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or creatine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  An 80 percent evaluation 
is assigned for renal dysfunction involving persistent edema 
and albuminuria with BUN 40 to 80 mg%; or creatine 4 to 8 
mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
38 C.F.R. § 4.115a (2005).

100 percent ratings are also assigned for the following: 
fistula of the bladder, postoperative, suprapubic cystotomy 
(Code 7516); fistula of the urethra, multiple urethroperineal 
fistulae (Code 7519); malignant neoplasms of the 
genitourinary system (Code 7528); and following kidney 
transplant surgery (Code 7531).

Analysis

The veteran is currently assigned a 60 percent evaluation for 
her service-connected neurogenic bladder, which is the 
maximum schedular rating assigned for a voiding dysfunction.  
Although a rating in excess of 60 percent can be assigned for 
a renal dysfunction, the Board notes that the veteran does 
not have a renal dysfunction.

Moreover, because the veteran's service-connected neurogenic 
bladder does not involve postoperative fistula of the bladder 
or urethra, multiple urethroperineal fistulae, malignant 
neoplasms of the genitourinary system, or kidney transplant 
surgery, assigning an evaluation in excess of 60 percent for 
service-connected neurogenic bladder is also not warranted 
under another diagnostic code involving the genitourinary 
system.

Rating For Memory Loss

Specific Schedular Criteria

The veteran's service-connected memory loss is rated under 
Diagnostic Code 9326 for dementia due to other neurologic or 
general medical conditions (endocrine disorders, metabolic 
disorders, Pick's disease, brain tumors, etc.) or that are 
substance-induced (drugs, alcohol, poisons).  These 
disabilities are rated for mental disorders under Diagnostic 
Code 9440.  

According to Diagnostic Code 9440, a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9326.

Analysis

The veteran is currently assigned a 50 percent evaluation for 
her service-connected memory loss under Diagnostic Code 9326, 
which is rated under the criteria for mental disorders.  
Magnetic resonance imaging scans of the brain beginning in 
October 2002 show findings compatible with multiple sclerosis 
and a meningioma.  She complained on VA examination in 
January 2003 of increasing forgetfulness, depression, and 
difficulty with word reversals and serial 7's.  On mental 
status examination, her speech was clear, logical and goal-
directed.  There was no evidence of a thought disorder.  Her 
judgment and insight were considered fair.  When examined by 
VA in June 2005, she was described as adequately dressed and 
groomed with good personal hygiene.  Speech was logical and 
coherent; she had moderate to severe difficulties with memory 
and cognition.  Insight was considered good, judgment was 
fair.  No obsessive or ritualistic behavior was detected, and 
she denied suicidal or homicidal ideations.

The veteran's psychiatric symptomatology shows problems 
primarily with memory loss.  The evidence on file does not 
show the symptomatology required for a rating in excess of 50 
percent, such as suicidal ideations, obsessional rituals, 
illogical or irrelevant speech, impaired impulse control, 
spacial disorientation, and neglect of personal appearance 
and hygiene.  Consequently, a rating in excess of 50 percent 
is not warranted for service-connected memory loss.

Ratings For The Lower Extremities

Specific Schedular Criteria

The veteran's service-connected right and left lower 
extremity disabilities appear to be equal in severity, and 
the Board will discuss entitlement to increased ratings under 
one heading.  The veteran's neurologic disability of the 
lower extremities has been rated by the RO under the 
provisions of Diagnostic Code 8521.  
38 C.F.R. § 4.121a.

Under this regulatory provision, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal); a 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.121a, Diagnostic Code 8521.

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).
Analysis

The veteran's neurologic disabilities of the lower 
extremities are each currently rated 30 percent disabling for 
severe incomplete paralysis under Diagnostic Code 8521.  
Given the symptomatology reported below and the anatomical 
region affected, the Board finds that Diagnostic Code 8521 is 
the most appropriate diagnostic code.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate, and the Board finds that the objective evidence 
does not indicate such.  Accordingly, the Board will apply 
Diagnostic Code 8521 to the veteran's service-connected lower 
extremity disabilities.  

A higher rating of 40 percent for either lower extremity 
would require a showing of complete paralysis of the external 
popliteal nerve, with findings such as foot drop, absence of 
foot abduction, and anesthesia covering the entire dorsum of 
the foot and toes.  

The veteran did not have any sensory or motor loss, other 
than spotty decrease in pin and touch sensation, when 
examined by VA in May 2000; gait was slow and unsteady, and 
she lost her balance on Romberg.  It was noted on VA 
examination in July 2000 that the veteran's right foot tended 
to not get up as high as the left when she stood on her 
heels, and reflexes were approximately 2+ and equal 
bilaterally.  She used a cane to walk.  When examined by VA 
in July 2003, the veteran's neurologic disability of the 
lower extremities was manifested by numbness with mild gait 
imbalance.  Reflexes were 3+ on the right and 4+ on the left.  
There was decreased pain and temperature sensation on the 
left.  The above symptomatology is not consistent with a 
finding of complete paralysis of the lower extremity, and a 
rating in excess of 30 percent evaluation is not applicable 
to either a left or right lower extremity foot neurologic 
disability at any time during the period of the appeal.

The Board does not believe that DeLuca v. Brown, 8 Vet. App. 
202 (1995) considerations apply to these issues, since the 
lower extremity disabilities involve neurological disability 
not musculoskeletal disability.  See also 38 C.F.R. §§ 4.40 
and 4.45.  Indeed, virtually all of the factors encompassed 
in 38 C.F.R. §§ 4.40 and 4.45 (pain, incoordination, 
fatigability and weakness) are to be contemplated in the 
schedular ratings for neurological disabilities.

Ratings For The Upper Extremities

Specific Schedular Criteria

The veteran's service-connected right and left upper 
extremity disabilities also appear to be equal in severity, 
and the Board will discuss entitlement to increased ratings 
together.  The veteran's neurologic disability of the upper 
extremities has been rated by the RO under the provisions of 
Diagnostic Code 8513.  
38 C.F.R. § 4.121a.

The Rating Schedule provides a 20 percent disability rating 
for mild incomplete paralysis of all radicular groups 
involving either upper extremity.  The Schedule provides a 30 
percent rating for moderate incomplete paralysis involving 
the non-dominant upper extremity and a 40 percent rating for 
moderate incomplete paralysis involving the dominant upper 
extremity.  A 60 percent rating (non- dominant) and a 70 
percent rating (dominant) requires severe incomplete 
paralysis.  An 80 percent rating (non-dominant) and a 90 
percent rating (dominant) requires complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8513.

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (2005).

Analysis

The veteran's neurologic disabilities of the upper 
extremities are each currently rated zero percent disabling 
under Diagnostic Code 8513, which involves all upper 
extremity radicular groups.  Although Diagnostic Code 8512, 
involving the lower radicular group, is also an appropriate 
code based on the applicable symptomatology reported below, 
the Board notes that the schedular criteria and assigned 
ratings under Diagnostic Code 8512 are the same for mild and 
moderate incomplete paralysis as under Diagnostic Code 8513.  
Accordingly, the Board will apply this criteria to the 
veteran's service-connected upper extremity disabilities.  

A compensable rating of 20 percent is assigned for either 
upper extremity when there is a showing of mild incomplete 
paralysis.  Id.  

The medical evidence on file relevant to the veteran's 
service-connected disabilities of the upper extremities does 
not show any significant limitation.  There was no sensory or 
motor loss on VA neurological examination in May 2000.  She 
complained on VA examination in July 2000 of numbness of the 
fingers, but also said that she did not have any trouble 
using her fingers.  Physical examination of the upper 
extremities showed 5/5 strength on the left and 4/5 strength 
on the right.  When examined by VA in July 2003, upper 
extremity strength was normal.  On general medical 
evaluation, deep tendon reflexes were positive at the elbows 
and symmetric.  

The above symptomatology does not more nearly approximate the 
disability picture for a compensable evaluation for mild 
incomplete paralysis of either upper extremity.  38 C.F.R. 
§ 4.7.  Consequently, a compensable rating is not applicable 
to either a left or right upper extremity neurologic 
disability at any time during the period of the appeal.

As with the above issues involving the veteran's service-
connected lower extremity disabilities, the Board does not 
believe that DeLuca v. Brown, 8 Vet. App. 202 (1995) 
considerations apply to the neurological problems with the 
veteran's service-connected upper extremities.  See also 38 
C.F.R. §§ 4.40 and 4.45.  



Fenderson, Extraschedular Consideration, and Reasonable Doubt

Based on the applicable symptomatology, there is no medical 
evidence of record that would support a different rating for 
any of the disabilities at issue at any time subsequent to 
the effective date of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  Ratings in excess of those 
currently assigned are provided for certain manifestations of 
the service-connected disorders on appeal but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to her service-connected 
disabilities.  Although she quit work in April 2005, and it 
was noted in June 2005 that she was unemployable, the issue 
of unemployability has been referred to the RO.  However, the 
June 2005 VA report did not note anything unusual about this 
case that would warrant the use of nonschedular criteria.  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.      Accordingly, the 
RO was correct in not referring this case to the Director of 
Compensation and Pension.

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
ORDER

An initial evaluation in excess of 60 percent for neurogenic 
bladder is denied.

An initial evaluation in excess of 50 percent for memory loss 
is denied.

An initial evaluation in excess of 30 percent for right lower 
extremity disability is denied.

An initial evaluation in excess of 30 percent for left lower 
extremity disability is denied.

An initial compensable evaluation for right upper extremity 
disability is denied.

An initial compensable evaluation for left upper extremity 
disability is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


